By the Court.
The organiza tio® of incorporated companies for the purpose of dealing in real estate under section 8235, Revised Statutes, is necessarily for profit, and such companies must have a capital stock divided into shares as all other corporations for profit. The defendant is not so organized and the prayer of the petition must be sustained. Such corporations expire by limitation of the statute in twenty-five years; and it would not be possible for the defendant to conduct its business in the period limited by the statute so as to avoid loss to a large number of its members.

Judgment of Ouster.